Filed 5/6/22 P. v. Simmons CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




 THE PEOPLE,                                                                                   C092973

                    Plaintiff and Respondent,                                     (Super. Ct. No. 62-167291)

           v.

 MICHAEL BYRON SIMMONS,

                    Defendant and Appellant.




         Defendant Michael Byron Simmons was tried by jury and convicted of one count
of committing a lewd or lascivious act on his niece and goddaughter, B., a child under the
age of 14 years, in violation of Penal Code section 288, subdivision (a). The trial court
sentenced defendant to serve the middle term of six years in state prison and imposed
other orders.
         The central issues in this appeal involve a pretext phone call between B.’s father
and defendant, in which defendant admitted touching the child’s vagina on one occasion.
Defendant contends: (1) his trial counsel provided constitutionally deficient assistance

                                                             1
by failing to move to exclude defendant’s admission during the phone call because it was
involuntarily made as a result of coercion; and (2) the trial court prejudicially abused its
discretion and violated defendant’s federal constitutional rights by excluding testimony
from a defense psychologist on the subject of defendant’s mental processes, particularly
his anxiety, as that was relevant to the jury’s assessment of the statements he made during
the pretext phone call. Defendant’s remaining appellate contentions involve:
(3) additional claims of ineffective assistance of trial counsel; and (4) an assertion of
cumulative prejudice.
       We affirm. As we explain, defendant’s trial counsel made a rational tactical
decision not to object to the admission of the pretext phone call. Defendant’s assertion of
ineffective assistance of counsel fails for that reason regardless of whether an objection to
its admission would have been successful. Assuming, without deciding, that the trial
court abused its discretion by excluding the proffered expert testimony, this did not
violate defendant’s constitutional rights and there is no reasonable likelihood of a more
favorable result had this testimony been admitted. Defendant’s additional claims of
ineffective assistance of counsel fail for reasons explained later in this opinion. Finally,
defendant’s assertion of cumulative prejudice also fails.
                                           FACTS
       Defendant married B.’s aunt in 2012, when B. was five years old, but the family
knew defendant for B.’s entire life. He was chosen to be her godfather because, as B.’s
mother put it, “my daughter loved him very much. There was a special bond between
them. He would always hold her when she was little, and he’s always had a special
affection towards her.”
       In January 2019, B. lived with her parents and four sisters in Olivehurst. She was
11 years old and would turn 12 the following month. Defendant, B.’s aunt, and their
three children lived in Grass Valley, about 30 miles to the east.



                                              2
        With the exception of a four-month period of time immediately preceding the
events giving rise to defendant’s conviction in this case, during which B.’s mother and
aunt were not on speaking terms, defendant saw B. “once a month,” if not “every two
weeks.” They often went to the movies and out to eat. Defendant also routinely bought
her presents, such as candy and toys, “whatever she asked for.” However, during the
four-month time period noted above, they had not seen each other at all.
        Contact between defendant and B. resumed after B.’s mother sent a text message
to her sister inviting her and defendant to B.’s birthday party. Defendant then made plans
to take his daughter, R., to see a children’s movie at the Studio Movie Grill in Rocklin
and called B.’s house to invite her to join them. After B. received permission to go from
her mother, defendant told her that he would pick her up at around 3:30 p.m. on Saturday.
        Defendant left his house in Grass Valley at about 2:30 p.m. to give himself plenty
of time to drive to B.’s house in Olivehurst. Defendant’s daughter, who was about five
years old at the time, sat in a car seat in the back. B. sat in the front passenger seat. For
some reason, rather than taking a direct route to the Studio Movie Grill, defendant
backtracked east to Grass Valley, then drove south to Auburn, and finally west to
Rocklin. What would have been a 40-minute drive ended up taking about an hour and a
half.
        At the movie theater, B. intentionally sat next to R. instead of defendant. As she
explained during her trial testimony, she was afraid defendant would touch her “private
area” if she sat next to him, clarifying that this meant her vagina. B. testified that he had
done so on multiple occasions during the previous two years, any time they went to a
movie or out to eat together. During this particular trip to the movie theater, B.
successfully avoided being touched during the movie.
        After the movie, they planned to eat at a fast-food restaurant in Auburn. Back at
the car, B. again sat in the front passenger seat and defendant, after securing R. into her
car seat in the back, got into the driver’s seat and placed his hand on B.’s thigh. He then

                                              3
moved his hand up her leg and touched her vagina beneath her pants and underwear as he
drove. B. was scared and did not remember whether she told him to stop, but at some
point he stopped touching her.
       At the fast-food restaurant, defendant went through the drive-through and B.
climbed into the back seat. Defendant then drove her home, again extending the drive
considerably. Rather than taking a more direct route, he drove north to Grass Valley and
then west to Olivehurst.
       As mentioned, B. turned 12 in February 2019 and her mother invited defendant
and B.’s aunt to her birthday party. The night before the party, after B.’s mother told her
that they were coming, B. started crying and said she did not want defendant to be there.
Her mother asked “why she was acting that way,” but did not have time to talk to her
about it. The next morning, before the party, B. told her mother that she did not want
defendant to touch her or come near her at the party. When he arrived at the party,
defendant gave B. a present in the kitchen, but she “threw the gift on the counter” and ran
out of the kitchen. When B.’s mother scolded her to “behave” around her guests, B. said
she did not invite them to the party. B.’s mother had never seen her act that way around
defendant or anyone else. The next day, B.’s mother again asked her “why she was
acting that way” towards defendant at the party. B. started crying and ran to her room.
Later in the week, B. disclosed to her mother that defendant was touching her
inappropriately.
       In late February or early March, B.’s mother took her to a local medical clinic and
told medical staff what B. had told her about the sexual abuse. That facility referred her
to UC Davis Medical Center. B.’s mother took her there on March 6. B. disclosed the
abuse to both medical staff and a clinical social worker in the emergency department,
who reported the allegations to child protective services, who in turn filed a report with
law enforcement in Yuba County.



                                             4
       During a subsequent forensic interview, B. again disclosed the abuse, specifically
describing the incident in Rocklin. This caused the case to be forwarded to the Rocklin
Police Department, where Detective Justin Infante orchestrated the pretext phone call
between B.’s father and defendant that is central to the main issues raised in this appeal.
We provide the details of this phone call during the discussion portion of this opinion.
For now, we note that defendant initially denied abusing B., but eventually admitted
touching her vagina, claiming he “only did it . . . once” and “just the outside.” He also
said he stopped going over to their house afterwards because he “was feelin’ bad about
it.”
       Defendant testified in his own defense and denied any abuse occurred. He
claimed he made the statements noted above during the pretext phone call because he was
afraid of B.’s father. According to defendant, B.’s father was “a very aggressive
individual” and “an ex-boxer” who had previously claimed he “knew people in the
cartels.” Defendant claimed several statements made by B.’s father during the phone call
were threats to physically harm defendant if he did not admit to touching B.’s vagina.
These threats caused defendant to suffer an anxiety attack, and after several adamant
denials, defendant decided to try to appease B.’s father by giving him an answer that
defendant thought “he would accept as ‑‑ as a confession” without actually confessing to
anything. According to defendant, when B.’s father was asking him to admit touching
B.’s vagina, he said he “only did it . . . once” and “just the outside” because he thought
B.’s father would think he was confessing, but in reality he was referring to having
“touched her only one time in the vehicle which was to move her leg off of the gearshift,
and that was on the outside of her leg . . . .”
       Defendant was arrested the day after the pretext phone call and interviewed by
Detective Infante. He maintained his innocence throughout the interview. We need not
describe this interview in any detail. It will suffice to note that defendant, who initially
claimed he did not remember going to the movies with B. on the day in question, did not

                                                  5
mention either being afraid of B.’s father or touching the outside of B.’s leg to move it
off of the gearshift.1
                                      DISCUSSION
                                             I
                          Central Ineffective Assistance Claim
       Defendant did not object to the admission of the pretext phone call below,
forfeiting a direct challenge to its admission in this appeal. (See People v. Quiroz (2013)
215 Cal.App.4th 65, 78 (Quiroz).) Implicitly acknowledging this fact, defendant
contends his trial counsel’s failure to object amounted to ineffective assistance of counsel
because a motion to exclude defendant’s statements during the call would have been
successful, and without these statements in evidence, a more favorable outcome was
reasonably probable. The reason, according to defendant, that such a motion would have
been successful is that B.’s father acted as an agent of the police when he spoke to
defendant during the pretext phone call and he extracted an involuntary confession from
defendant by making implied threats and promising leniency if defendant admitted B.’s
allegations were true. We need not determine the merits of this hypothetical motion
because defendant has not persuaded this court that his trial counsel did not make an
informed and reasonable tactical decision not to object to admission of the phone call.
                                             A.
                                 The Pretext Phone Call
       As previously mentioned, Detective Infante facilitated a pretext phone call
between B.’s father and defendant. The call was recorded. The detective, who was




1     Competing expert testimony on the subject of child sexual abuse accommodation
syndrome was also presented at trial, as was certain character evidence offered on
defendant’s behalf, none of which need be recounted here.

                                             6
present during the call, told B.’s father to confront defendant with the accusations of
abuse and provided various suggestions as to what to say to elicit a confession.
       The phone call began with B.’s father telling defendant that B. had told him
“something that’s bad” and he wanted to “know what the deal is.” B.’s father said he was
the only one who knew and then made the accusation: “I wanna know when every time
you would . . . take her to the movies touching her and everything why?” Defendant
responded: “I didn’t do nothing.” When B.’s father said he took B. to the doctor and she
had “an injury in her private part,” defendant responded: “What?” B.’s father insisted
that defendant “be honest” and explain what he had done. Defendant responded: “I
didn’t even do anything. I don’t even know what you’re talking about. What is - what is
that? What is that what you’re saying? What did . . . .” B.’s father clarified: “Okay,
okay listen. Every time you had taken her to the movies you were touching her. I wanna
know why.” Defendant answered: “I put my arm around her. That’s it.” B.’s father
responded: “No - no - no - no - no - no, not the arm around her. She told me that you -
you touch her private part. I took her to the doctors and she’s got an injury and the doctor
say she’s got an injury in her private part.” Defendant responded: “Well, I didn’t do
anything.”
       B.’s father then said that he trusted defendant, gave him a place to stay when he
needed it, and wanted to know why defendant betrayed that trust. He also suggested that
defendant gave B. “all these good presents and everything” in order to continue touching
her. B.’s father also accused defendant of continuing to touch her even though she told
him repeatedly to stop.
       At this point, B.’s father said: “Be a man - be a man and fucking stand up. I don’t
wanna go to the cops. I don’t wanna do nothing like that. We’re gonna handle this. But
you have to be honest. How we gonna handle this? You have to be honest. I’m not
gonna go to the cops. I don’t want to ruin your life. I don’t wanna do nothin’ stupid but
you have to be honest with me.” Defendant again said all he did was put his arm around

                                             7
her. This answer was not accepted by B.’s father, who repeated: “I don’t wanna - I don’t
wanna go to the cops. How we gonna handle this?” Defendant said he did not know.
B.’s father then repeated the accusation and added: “She’s a little girl. And listen I’m
not gonna go to the cops because I don’t wanna do that to you, but at the same time you
have to be a man and stand up and state the fuckin’ truth.” B.’s father continued:
“Answer to me please. I don’t wanna do something stupid. All I wanna know why. Just
say.”
        In response, defendant first said he did not know and then said he did not touch
her, prompting B.’s father to ask how it was that defendant did not know. Defendant
again denied touching B. B.’s father said he knew defendant did it and added: “Listen
. . . if you don’t wanna admit it in front of me I’m going to the fuckin’ cops and I’m
gonna do that . . . . So you have to tell me you want me to go to the cops or you gonna
tell me just between me and you and I’m not gonna tell [B.’s mother]. Or you want me to
go to the cops? Because she’s got an injury in her private part.” Defendant answered:
“Oh shit no man I don’t know. I don’t know what to say.” B.’s father responded: “You
don’t know what to say? Okay so you want me to go to the cops? They’re gonna get you
. . . . And I don’t wanna do that. So you fuckin’ be - you have to be honest with me,
okay? I’m not gonna do nothin’ stupid. I’m not gonna go up there and beat the shit out
of you. I’m not gonna do that (unintelligible) life either. But at the same time you have
to be honest with me or you want me to tell [B.’s mother] and everybody and your wife
and everybody that find out how you are. What do you want me to do? You have to be
honest with me and say this fuckin’ - [B.’s] telling me. I believe her. And I know that -
that happened. That’s why you always giving these good presents and everything. Either
you tell me or I’m goin’ to the cops.”
        Defendant again said that he did not know what to say. B.’s father responded that
he wanted defendant to admit what he did and he also wanted to know why. Defendant
responded: “I don’t know why.” In response to further exhortation from B.’s father,

                                             8
urging defendant to “be a fuckin’ man for once” and “admit it,” promising not to “do
something stupid” if defendant did admit to touching B., and also promising to tell both
the police and family members if defendant did not admit what he did, defendant
repeated twice: “I don’t know why.” He then stated: “Yeah, I mean, I - I did it - I only
did it the once and I didn’t do anything (though).” B.’s father responded: “What?”
Defendant answered: “I only did it the one - the one and I didn’t do anything else - (I
mean) just the outside.”
       B.’s father followed up with: “Okay - okay you admit it now though. What did
you do? Put your hand in - in her private part like she’s telling me? Why . . . ? You
have kids too. Why?” Defendant repeated: “I don’t know why.” He then added: “It - it
was just that one time though but I didn’t do it any other time though.” He also said he
stopped going over to their house afterwards because he “was feelin’ bad about it.”
       The phone call ended with B.’s father thanking defendant for admitting what he
did. He again promised not to go over to defendant’s house to “do something stupid,”
like “beat the shit out of [him],” but also warned defendant not to come “around [his]
family no more.”
                                             B.
                                         Analysis
       A criminal defendant has the right to the assistance of counsel under both the Sixth
Amendment to the United States Constitution and article I, section 15, of the California
Constitution. (People v. Ledesma (1987) 43 Cal.3d 171, 215.) This right “entitles the
defendant not to some bare assistance but rather to effective assistance. [Citations.]
Specifically, it entitles him to ‘the reasonably competent assistance of an attorney acting
as his diligent conscientious advocate.’ [Citations.]” (Ibid.) The burden of proving a
claim of ineffective assistance of counsel is squarely upon the defendant. (People v.
Camden (1976) 16 Cal.3d 808, 816.) “ ‘In order to demonstrate ineffective assistance of
counsel, a defendant must first show counsel’s performance was “deficient” because his

                                             9
“representation fell below an objective standard of reasonableness . . . under prevailing
professional norms.” [Citations.] Second, he must also show prejudice flowing from
counsel’s performance or lack thereof. [Citation.] Prejudice is shown when there is a
“reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” ’ ” (In re Harris (1993) 5 Cal.4th
813, 832-833, disapproved on another point in Shalabi v. City of Fontana (2021) 11
Cal.5th 842, 854-855, fn. 5; Strickland v. Washington (1984) 466 U.S. 668, 687.)
Because defendant has not carried his burden with respect to the first element, we decline
to address the second.
       “ ‘Failure to object rarely constitutes constitutionally ineffective legal
representation. . . .’ [Citation.] Moreover, ‘[i]f the record on appeal fails to show why
counsel acted or failed to act in the instance asserted to be ineffective, unless counsel was
asked for an explanation and failed to provide one, or unless there simply could be no
satisfactory explanation, the claim must be rejected on appeal.’ [Citation.]” (People v.
Huggins (2006) 38 Cal.4th 175, 206.) “In reviewing an ineffective assistance of counsel
claim, courts do not generally second-guess counsel’s tactical decisions. [Citations.]
‘Judicial scrutiny of counsel’s performance must be highly deferential. It is all too
tempting for a defendant to second-guess counsel’s assistance after conviction or adverse
sentence, and it is all too easy for a court, examining counsel’s defense after it has proved
unsuccessful, to conclude that a particular act or omission of counsel was unreasonable.
[Citation.] A fair assessment of attorney performance requires that every effort be made
to eliminate the distorting effects of hindsight, to reconstruct the circumstances of
counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at
the time. Because of the difficulties inherent in making the evaluation, a court must
indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption

                                              10
that, under the circumstances, the challenged action “might be considered sound trial
strategy.” [Citation.]’ [Citation.]” (In re Alcox (2006) 137 Cal.App.4th 657, 665.)
       Here, defendant’s trial counsel made a tactical decision not to object to admission
of the pretext phone call. Indeed, during discussion of motions in limine with the trial
court, defense counsel noted that he filed an amended motion in which he “removed the
issue regarding the involuntary statement.” Later, the trial court specifically asked
defense counsel: “Are you objecting or not objecting to the introduction of his pretext
statement your client made?” Counsel responded: “No, sir.” The trial court then ruled
with respect to defendant’s testimony, “if your client does testify, then I think he would
be permitted to explain why he made certain statements” in the pretext phone call.
Counsel responded: “Yes, sir.” That is precisely what defendant did. As we have
recounted more fully above, defendant claimed during his testimony that he essentially
told B.’s father what he wanted to hear because defendant was afraid. According to
defendant, he viewed statements made by B.’s father during the phone call as threats of
physical violence, which caused him to suffer an anxiety attack, and after several
adamant denials, defendant decided to try to appease him by giving him an answer that
defendant thought “he would accept as -- as a confession.” The jury obviously did not
accept this testimony. But that does not render counsel’s decision not to object to
admission of the pretext phone call, and to instead attempt to rebut it with defendant’s
testimony, an unreasonable trial strategy.
       Quiroz, supra, 215 Cal.App.4th 65, involved somewhat similar circumstances.
There, the defendant challenged the admission of defense witness Gonzales’s statement
to police as coerced. Our colleagues at the Second Appellate District held the claim was
forfeited by defendant’s failure to object below and further concluded his trial counsel
was not “constitutionally ineffective for not objecting.” (Id. at p. 78.) The court
explained: “Quiroz’s trial counsel did more than not object—he called Gonzales as a
witness and, during his direct examination, elicited facts about the alleged coerciveness

                                             11
of the earlier police interrogation. What is more, counsel then used those facts in his
closing argument to make the point that the police were coercing statements from
Gonzales and others to fit their theory that Quiroz was the shooter. Counsel’s decision to
call Gonzales and elicit these facts in the service of his closing argument is a classic
tactical decision. It defeats any contention that counsel was asleep at the switch or
otherwise ineffective.” (Ibid.)
       Similarly, here, defense counsel made a tactical decision not to object to the
admission of the pretext phone call. He then elicited testimony from defendant
concerning the coerciveness of that phone call and used those facts in his closing
argument in an attempt to persuade the jury that defendant’s admissions during that
phone call should not be believed because it was only in that phone call, under coercion,
that defendant arguably admitted touching B., something he repeatedly denied during his
subsequent police interrogation and his trial testimony. Counsel specifically argued:
“With [B.’s father], we know three things about that conversation. He dominated, he
overwhelmed, and he overpowered [defendant]. [B.’s father] is a tough guy. [He] is not
a guy to mess with, to screw around with. He’s a tough guy. [Defendant] explained and
defined that relationship that he has with [B.’s father]. He’s afraid of this guy. [¶] [B.’s
father] mentions in that recording, You know me, . . . . You know how I react. You also
heard the language that [B.’s father] used. I don’t want to ruin your life. I don’t want to
have to kick the shit out of you. I don’t want to do anything stupid. And [B.’s father]
would not take no for an answer.”
       We conclude it was within the realm of reasonable tactical decisions for defense
counsel not to object to the pretext phone call, and instead use the facts of that phone call
to cast doubt on the incriminating statements defendant made during that call. This
strategy was apparently designed both to elicit sympathy for defendant and to highlight
the other statements made by defendant, where no alleged coercion was present, in which



                                             12
defendant steadfastly denied touching B. In short, defendant has not persuaded this court
that counsel’s performance fell below an objective standard of reasonableness.
                                             II
                              Exclusion of Expert Testimony
       Defendant also claims the trial court prejudicially abused its discretion and
violated his federal constitutional rights by excluding testimony from a defense
psychologist on the subject of defendant’s anxiety and the effect it might have had on
him during the pretext phone call. We conclude any assumed abuse of discretion was
harmless.
                                             A.
                                  Additional Background
       Defendant moved in limine to allow expert testimony from a psychologist, Dr.
Sharon P. Howard, regarding her psychological assessment of defendant. The motion
stated: “Her assessments reported difficulties consistent with a significant depressive
experience. She mentioned that his internal thought processes were marked by
confusion, distractibility, and difficulty concentrating, and he may experience thoughts as
being somehow blocked or disrupted. She also mentioned that he is likely to be plagued
by worry to the degree that his ability to concentrate and attend are significantly
compromised.” Defendant argued the doctor’s testimony was relevant to the jury’s
assessment of the reliability of his statements during the pretext phone call because B.’s
father caused him to “become distressed and to experience a high degree of tension and
distraction.”
       Defense counsel reiterated this argument at the hearing on the motion, adding:
“[T]he doctor is not going to say, hey, this wasn’t voluntary. I’m just saying to you these
are his thought processes, this is how it can affect why this person may have responded
the way that he did under the circumstances. That’s it.” The trial court asked counsel
whether the doctor intended to “say something similar to, you know, I have examined his

                                             13
psychological makeup, and my opinion at the time he got the call, he was under a great
deal of stress, he ‑‑” Defense counsel interjected: “Yes.” The trial court continued,
“‑‑ he’s the type of person who reacts poorly to stress ‑‑” Counsel again interjected:
“Yes.” The trial court concluded: “‑‑ and doesn’t necessarily, you know, whatever, and
then to allow you to explain of why he might have made certain allegedly incriminating
statements?” Counsel responded: “Correct.” Asked whether the doctor intended to
testify that certain specific statements were not credible or reliable, defense counsel
answered: “How did his ‑‑ how did his ‑‑ these disorders that he has, these personality
issues here, how ‑‑ what causes, you know, what would cause him to respond the way he
did.” Counsel then agreed with the trial court that defendant would have already testified
before he planned to call the doctor to the stand. The trial court deferred ruling on the
motion until after defendant testified.
       After defendant’s testimony regarding the pretext phone call, the trial court
revisited the issue of Dr. Howard’s testimony. Defense counsel again described the
doctor’s intended testimony, including defendant’s “discomforting level of anxiety.” The
trial court again asked whether the doctor intended to offer an opinion with respect to the
reliability of specific statements made during the phone call. Counsel answered: “She is
not going to render any opinion whether these statements were involuntary or unreliable.”
Counsel then clarified that the doctor intended to testify that defendant had the following
mental issues: “Anxiety, plagued by worry, ability to concentrate and attend are
compromised, feels great deal of tension, difficulty relaxing, stress, anxiety, has overt
physical signs of tension, sweaty palms, trembling hands.” In response to further
questioning, counsel agreed that this testimony was being offered to corroborate
defendant’s testimony about feeling anxious and making the statements he did during the
pretext phone call in order to appease B.’s father.




                                             14
       After hearing argument from the prosecution, and further argument from defense
counsel, the trial court excluded the testimony under Evidence Code2 section 352,
explaining that the testimony “has marginal relevance” and “could confuse the issue since
it happened after -- it sounds like she was assessing mainly his psychological well-being
after he had been arrested and charged, while he’s in jail, and I also feel that it could open
the door in cross-examination about him being in custody which I’m assuming you
wouldn’t want to highlight for the jurors.”
                                              B.
                                          Analysis
       “No evidence is admissible except relevant evidence” (§ 350), and “[e]xcept as
otherwise provided by statute, all relevant evidence is admissible.” (§ 351.) Evidence is
relevant if it has “any tendency in reason to prove or disprove any disputed fact that is of
consequence to the determination of the action,” including “evidence relevant to the
credibility of a witness.” (§ 210.) However, “[t]he court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, of confusing the issues, or of misleading the jury.” (§ 352.) Section
352 “permits the trial judge to strike a careful balance between the probative value of the
evidence and the danger of prejudice, confusion and undue time consumption,” but also
“requires that the danger of these evils substantially outweigh the probative value of the
evidence.” (People v. Lavergne (1971) 4 Cal.3d 735, 744; People v. Tran (2011) 51
Cal.4th 1040, 1047.)
       Defendant argues “the trial court abused its discretion in denying his request to
introduce Dr. Howard’s expert testimony detailing his anxiety and the extent to which




2      Undesignated statutory references are to the Evidence Code.

                                              15
that can cause someone in [his] position to say something, even something false, in order
to appease the questioner and diffuse the situation.” He takes issue with the trial court’s
conclusion that the proffered evidence was only marginally relevant, citing several cases
holding the trial court abused its discretion in excluding evidence of a defendant’s
psychology or background where relevant to the question of the reliability of his
confession.
       One such case is People v. Xiong (2020) 54 Cal.App.5th 1046 (Xiong), in which
this court held evidence of the defendant’s experience growing up in a Thai refugee
camp, specifically his understanding that denying allegations made by police officers in
such a camp often resulted in violent retribution, was relevant to the defendant’s state of
mind when he made certain admissions during his postarrest interrogation. We
concluded this evidence should have been admitted as relevant to his defense that he
falsely confessed during the interrogation because he was afraid of the detectives and
wanted the interrogation to end. (Id. at pp. 1066-1067, 1069-1070.)
       There are obvious differences between an immigrant defendant’s experience in a
refugee camp and the more commonplace occurrence of having an anxiety disorder in
terms of the materiality of such evidence to the question of whether the defendant’s state
of mind would have led him to falsely confess to a crime. For purposes of our analysis,
we assume the trial court abused its discretion by excluding the proffered evidence.
       Returning to Xiong, we concluded the error in excluding the evidence in that case
was harmless. On the question of prejudice, we first noted the United States Supreme
Court held in Crane v. Kentucky (1986) 476 U.S. 683 “that exclusion of testimony at trial
of the circumstances of a defendant’s confession relevant to voluntariness violated the
defendant’s constitutional right to present a defense.” (Xiong, supra, 54 Cal.App.5th at
p. 1071.) Although the proffered evidence of Xiong’s background did not go to “the
circumstances under which a confession or admission was obtained,” we concluded it
was nevertheless “germane to the probative weight to be given to the confession by the

                                             16
jury,” and therefore “potentially implicated” his “right to present a defense as to the
credibility of the confession.” (Id. at p. 1072.)
       We then explained why Xiong’s constitutional rights were not in fact violated.
Relying on People v. Page (1991) 2 Cal.App.4th 161, we explained: “In [Page], the
court applied Crane and concluded that the exclusion of certain evidence did not deprive
the defendant of a meaningful opportunity to present a complete defense. There, the trial
court excluded aspects of an expert’s proposed testimony concerning the reliability of the
defendant’s confession. [Citation.] . . . Addressing the claim that preclusion of the
evidence violated the defendant’s right to present a defense and his right to fair trial, the
Page court found no constitutional error. [Citation.] It noted that the Crane court had
concluded, ‘on the facts before it,’ that ‘ “the blanket exclusion of the proffered testimony
about the circumstances of [the defendant’s] confession deprived him of a fair trial.” ’
[Citations.] But the Page court determined there were ‘obvious and important
differences’ between the case before it and Crane. [Citation.] In Page, the trial court
permitted the defendant and the prosecutor to thoroughly explore the physical and
psychological environment in which the confession was obtained. [Citation.]
Additionally, the defendant testified and presented his own version of the interrogation,
explaining in detail how his statement came about. The trial court allowed the expert to
testify to the psychological factors which could lead to a false confession, and defense
counsel made the connection to those factors in closing argument. [Citation.] Thus, the
Page court concluded that the excluded expert testimony was a ‘far cry from the “blanket
exclusion” of evidence the Supreme Court faced in Crane. Unlike Crane, Page was not
“stripped of the power to describe to the jury the circumstances that prompted his
confession,” ’ and ‘that power was, at most, marginally curtailed. Consequently, in our
view, the trial court’s ruling did not deprive Page of “ ‘a meaningful opportunity to
present a complete defense.’ ” ’ [Citation.]” (Xiong, supra, 54 Cal.App.5th at pp. 1072-
1073, italics omitted.)

                                              17
       Applying Page, we noted Xiong’s testimony challenged the credibility of his
confession, explained how the confession came about, and claimed that he was afraid of
the detectives and “made up a story that sounded good” because of that fear. (Xiong,
supra, 54 Cal.App.5th at p. 1073.) This testimony was also supported by psychological
testimony concerning “compliant personality disorder.” (Ibid.) And Xiong’s trial
counsel cross-examined the detectives about the interrogation and argued during closing
argument that Xiong believed he had to “confess to something he did not do.” (Id. at
pp. 1073-1074.) On these facts, we concluded “there was ample evidence admitted on
his contention that he falsely confessed because he was afraid of the detectives and
essentially felt he had to tell them what they wanted to hear to end the interrogation
uninjured. Similar to Page, . . . defendant’s right to present a defense was only
‘marginally curtailed.’ [Citation.] Unlike in Crane, defendant here was able to provide
an answer to the question: ‘If [he] is innocent, why did he previously admit his guilt?’
[Citation.] There was no ‘blanket exclusion’ of a defense and he was not deprived of a
‘ “meaningful opportunity to present a complete defense” ’ on this point. [Citations.]”
(Id. at p. 1074.)
       Applying Page and Xiong to the facts of this case, we reach the same conclusion.
Defendant offered a thorough explanation for his statements during the pretext phone
call; he was afraid of B.’s father, an ex-boxer with a reputation for violence who claimed
ties to the cartels. According to defendant, after several denials of the accusations, he
ultimately said what he thought B.’s father would accept as a confession, when in reality
he was not confessing to touching B.’s vagina, but rather touching the outside of her leg
to move it off of the gearshift. In essence, defendant’s explanation was that while he did
not actually confess, his statements appear to be a confession because he had to appease
B.’s father, who repeatedly promised to keep it a secret if defendant confessed and also
repeatedly implied that he would physically harm defendant if he did not confess. Aside
from defendant’s testimony in this regard, the jury heard the pretext phone call and also

                                             18
heard testimony from Detective Infante regarding how the call came about. While the
proffered expert testimony would have corroborated defendant’s claim that he suffered an
anxiety attack during the phone call, and apparently would have also explained in general
how anxiety can affect the reliability of statements made while in an anxious state,
exclusion of this testimony did not deprive defendant of a meaningful opportunity to
present a complete defense. Unlike in Crane, and like in Page and Xiong, “defendant
here was able to provide an answer to the question: ‘If [he] is innocent, why did he
previously admit his guilt?’ [Citation.]” (Xiong, supra, 54 Cal.App.5th at p. 1074.)
Defendant’s answer was two-fold: (1) he did not actually admit his guilt; but (2) it may
look that way because he was afraid of B.’s father, for good reason, and had to tell him
something he would accept as a confession to avoid physical harm. We conclude
defendant’s constitutional rights were not violated.
       Under the standard set forth in People v. Watson (1956) 46 Cal.2d 818, we must
determine “whether it is reasonably probable that, but for the error, the jury would have
reached a result more favorable to defendant. [Citation.] ‘[T]he Watson test for harmless
error “focuses not on what a reasonable jury could do, but what such a jury is likely to
have done in the absence of the error under consideration. In making that evaluation, an
appellate court may consider, among other things, whether the evidence supporting the
existing judgment is so relatively strong, and the evidence supporting a different outcome
is so comparatively weak, that there is no reasonable probability the error of which the
defendant complains affected the result.” ’ [Citation.]” (Xiong, supra, 54 Cal.App.5th at
p. 1074.)
       The case against defendant was very strong. B.’s allegations of abuse were
credible and corroborated by defendant’s admission during the pretext phone call. Her
testimony recounting that abuse was consistent with her prior statements to her mother,
medical personnel, and law enforcement. Circumstantial evidence, such as the gifts
defendant bought for B., taking her to movies, out to dinner, and unnecessarily extending

                                            19
the amount of time he spent in the car with her, also provided corroboration for the
allegations. As did B.’s behavior towards defendant at the birthday party. While none of
these circumstances, alone or even viewed together, necessarily imply the existence of
sexual abuse, when combined with B.’s testimony, her out-of-court statements, and
defendant’s admission during the pretext phone call, they add to an already strong case
against defendant.
       While the excluded testimony was relevant to the question of reliability of
defendant’s admission during the pretext phone call, as we have explained, defendant’s
testimony thoroughly apprised the jury of his explanation for admitting to touching B.
The jury did not believe his testimony in this regard. We conclude there is no reasonable
probability that expert testimony regarding defendant’s anxiety would have changed the
jury’s assessment of the pretext phone call.
                                               III
                         Remaining Ineffective Assistance Claims
       Defendant further asserts his trial counsel provided constitutionally deficient
assistance by: (A) eliciting damaging testimony during cross-examination of B.’s
mother; (B) failing to object to improper opinion testimony elicited from Detective
Infante; and (C) failing to object to the trial court’s imposition of certain mandatory fines,
fees, and assessments without a determination of his ability to pay. We address and
reject each in turn.
                                               A.
                            Cross-examination of B.’s Mother
       The prosecution called B.’s mother as a witness. She testified about B.’s
relationship with defendant, her behavior at the birthday party, disclosure of the abuse
after the party, and bringing her to the local medical clinic and then to UC Davis Medical
Center. During defense counsel’s cross-examination, counsel asked whether B.’s older
sisters had ever made any complaints about defendant. B.’s mother answered: “Only on

                                               20
one occasion, um, my oldest daughter did.” Counsel asked what the complaint was
about. B.’s mother answered: “The complaint was that when he was living at the home
that he had offered her alcoholic beverages, beer, and for her not to say anything.”
During redirect, B.’s mother elaborated that the alcohol incident happened about six years
before trial. Her oldest daughter, S., was 18 years old at the time of trial. She did not say
anything at the time defendant offered her the beer. However, after B. disclosed the
abuse, her mother asked all of her girls whether defendant had done anything to them, at
which point S. said defendant “entered her bedroom on one occasion and offered her
alcoholic beverages” and told her “not to say anything to anyone, to keep quiet.” During
recross-examination, defense counsel asked B.’s mother whether she told an officer about
the alcohol incident; she said she did.
       Defendant argues defense counsel rendered constitutionally ineffective assistance
by eliciting this “damaging information” from B.’s mother. We are not persuaded.
       As our Supreme Court explained in People v. Cleveland (2004) 32 Cal.4th 704
(Cleveland): “Although in extreme circumstances cross-examination may be deemed
incompetent [citation], normally the decision to what extent and how to cross-examine
witnesses comes within the wide range of tactical decisions competent counsel must
make. [Citation.] ‘Even where defense counsel may have “ ‘elicit[ed] evidence more
damaging to [the defendant] than the prosecutor was able to accomplish on direct’ ”
[citation], we have been “reluctant to second-guess counsel” [citation] where a tactical
choice of questions led to the damaging testimony.’ [Citation.]” (Id. at p. 746.)
       Here, defense counsel made a tactical decision to ask B.’s mother whether her
other daughters had made any complaints about defendant. It is readily apparent that
counsel reviewed the police reports, saw no other complaints mentioned therein, and
assumed B.’s mother would answer no to his question. In asking the question, counsel
ran the risk that B.’s mother would answer yes. However, counsel could have reasonably
assumed any complaint made by one of the other daughters would have been minor since

                                             21
B.’s mother either did not mention it to police or, as apparently happened, the officer did
not deem it important enough to write down. We cannot second-guess counsel’s decision
to take this calculated risk. Finally, to the extent defendant blames counsel for opening
the door for the prosecutor to ask B.’s mother about S.’s complaint on redirect
examination, the Cleveland court further stated: “Rigorous cross-examination risks
eliciting damaging redirect examination. Whether to run that risk is a tactical choice
counsel must be permitted to make.” (Cleveland, supra, 32 Cal.4th at p. 747.)
       We conclude defendant has not demonstrated deficient performance on the part of
defense counsel in cross-examining B.’s mother.
                                            B.
                              Detective Infante’s Testimony
       During the prosecutor’s redirect examination of Detective Infante, the prosecutor
asked whether he perceived defendant’s reaction to the accusations made during the
pretext phone call to be “normal.” The detective answered: “To me it wasn’t, no.” The
prosecutor asked: “And why is that?” Detective Infante responded: “My thing is I don’t
know why he would admit to something you didn’t do if you didn’t do it.” The
prosecutor then asked what the detective understood defendant to mean by various
statements defendant made after he admitted to touching B. in the phone call. The
detective understood “that’s also why I didn’t go anymore” and “probably why I felt bad
also, ‘cause I don’t know why” to mean that “he felt bad for what he did” and that was
“why he wasn’t going to [B.’s] house anymore.” Finally, the prosecutor asked Detective
Infante about certain pauses during the phone call. The detective responded: “A lot of
times, the way we are trained with interviewing interrogation, sometimes that is the
suspect buying time to come up with an explanation or to think about what he’s going to
say next.”
       Defendant argues defense counsel provided constitutionally deficient assistance by
failing to object to this line of questioning because Detective Infante’s answers amounted

                                            22
to improper opinion as to defendant’s guilt. As previously stated: “ ‘Failure to object
rarely constitutes constitutionally ineffective legal representation. . . .’ [Citation.]
Moreover, ‘[i]f the record on appeal fails to show why counsel acted or failed to act in the
instance asserted to be ineffective, unless counsel was asked for an explanation and failed
to provide one, or unless there simply could be no satisfactory explanation, the claim
must be rejected on appeal.’ [Citation.]” (People v. Huggins, supra, 38 Cal.4th at
p. 206.)
       Here, there is no indication in the record as to why defense counsel did not object
to these questions and answers. However, with respect to the pauses in the pretext phone
call, counsel might have concluded Detective Infante’s experience participating in over
20 pretext phone calls, and his more extensive experience interrogating witnesses during
his 12 years as police officer, provided him with the specialized knowledge required to
offer an opinion on tactics suspects use during questioning. Defendant acknowledges his
testimony on this point “is akin to expert testimony,” but complains that the prosecutor
did not lay the proper foundation for such testimony. However, we are not reviewing
whether the testimony was properly admitted over a foundation objection, but rather
whether defense counsel was ineffective for not making such an objection. Had the
proposed objection been made, we have no doubt the appropriate foundation could have
been laid. Counsel was not ineffective for failing to delay the inevitable by interposing
such an objection.
       The remaining questions and answers are more troubling. As defendant argues in
his briefing on appeal, Detective Infante was in no better position than the jury to
determine what defendant meant by certain statements made during the pretext phone
call, and he certainly should not have offered his opinion, albeit implied, that defendant
was being truthful when he admitted touching B. during that phone call. (See People v.
Brown (2016) 245 Cal.App.4th 140, 158 [“juries are competent to decide such things as
witness credibility [citation], a defendant’s guilt or innocence [citation], or whether a

                                               23
crime has been committed [citation], without expert assistance in all circumstances”].)
But again, we are tasked with determining whether counsel rendered constitutionally
ineffective assistance by failing to object.
       The Attorney General argues “counsel could have reasonably decided to highlight
the shortcomings of Infante’s testimony through cross-examination rather than a bare
objection.” We agree. While improper opinion, in these circumstances, counsel could
have reasonably concluded Detective Infante’s testimony was not particularly damaging
because it merely said aloud what the jury was likely already thinking: Why would
defendant have admitted to doing something he did not do? A sizable portion of
defendant’s testimony was devoted to explaining just that, as we have already recounted.
Instead, counsel cross-examined the detective about whether he was able to view
defendant’s demeanor during the pretext phone call, assess his body language, or
determine whether he was nervous, scared, stressed, depressed, or exhausted. Counsel
elicited agreement that the goal of the phone call was to extract a confession. Counsel
also walked the detective through defendant’s multiple denials and each of the statements
made by B.’s father forming the basis for defendant’s coercion claim discussed above.
Counsel further asked the detective for his opinion as to what B.’s father meant by certain
statements he made, such as “I don’t wanna do anything stupid.” This cross-examination
served as another opportunity to highlight the allegedly coercive nature of the pretext
phone call. Defense counsel took full advantage of that opportunity.
       We conclude it was within the realm of reasonable tactical decisions for defense
counsel not to object to Detective Infante’s testimony regarding defendant’s statements
during the pretext phone call.
                                               C.
                                       Dueñas Claim
       Defendant’s final assertion of ineffective assistance of counsel is based on People
v. Dueñas (2019) 30 Cal.App.5th 1157. Relying on that decision, defendant argues

                                               24
defense counsel provided constitutionally ineffective assistance by failing to object to the
trial court’s imposition of various fines, fees, and assessments without first determining
his ability to pay. However, for reasons explained more fully elsewhere, we are in
agreement with the line of cases that conclude Dueñas was wrongly decided.3 (See, e.g.,
People v. Cota (2020) 45 Cal.App.5th 786, 794-795; People v. Hicks (2019) 40
Cal.App.5th 320, 329, review granted Nov. 26, 2019, S258946; People v. Kingston
(2019) 41 Cal.App.5th 272, 279-281; People v. Aviles (2019) 39 Cal.App.5th 1055, 1068-
1069; People v. Caceres (2019) 39 Cal.App.5th 917, 927-928.)
       Stated simply, the strands of precedent relied upon by the Dueñas court in
expanding due process protections to require an ability to pay determination before
imposing a mandatory fine, fee, or assessment do not support, and indeed run contrary to,
such an expansion. Imposition of the challenged financial obligations has not deprived
defendant of access to the courts. Nor has defendant been incarcerated because of his
inability to pay. Rather, he was incarcerated because he sexually abused B.
       We therefore conclude any objection to the modest fines, fees, and assessments
imposed in this case would have been properly rejected. Counsel was not ineffective for
failing to lodge a futile objection. (People v. Maury (2003) 30 Cal.4th 342, 419 [counsel
cannot be faulted for failing to make a futile objection].)




3       Our Supreme Court is now poised to resolve this question, having granted review
in People v. Kopp (2019) 38 Cal.App.5th 47, review granted November 13, 2019,
S257844, which agreed with the court’s conclusion in Dueñas that due process requires
the trial court to conduct an ability to pay hearing and ascertain a defendant’s ability to
pay before it imposes court facilities and court operations assessments under Penal Code
section 1465.8 and Government Code section 70373, but not restitution fines under Penal
Code section 1202.4. (Kopp, at pp. 95-96.)

                                             25
                                            IV
                                   Cumulative Prejudice
       Finally, defendant claims he is entitled to reversal based on the cumulative
prejudicial effect of the foregoing assertions of error. Not so. The only error potentially
present in this case is the assumed evidentiary error discussed above, which we have
concluded was harmless. As there is no additional error, there is no prejudice to
accumulate. (See People v. Williams (2013) 58 Cal.4th 197, 291; People v. Russell
(2010) 50 Cal.4th 1228, 1274.)
                                      DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
HULL, Acting P. J.



 /s/
KRAUSE, J.




                                            26